[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
CT Page 1956
The parties are hereby ordered to contact Family Relations on or before March 20, 1995 in order to mediate the distribution of the personal property in accordance with the Judgment dated March 18, 1992 (Karazin, J.), para. 7, which states as follows:
    That the personal property shown on the husband's financial affidavit in section 2(f) is ordered referred to the Family Relations office for mediation. If the parties are unable to agree as to ownership, the property is ordered sold and the net funds are to be distributed 60 per cent to the wife and 40 per cent to the husband.
Counsel for the defendant shall report to the court the results of such mediation immediately following the meeting with Family Relations.
ROMEO G. PETRONI, JUDGE